Title: From Thomas Jefferson to Albert Gallatin, 7 October 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin
            Oct. 7. 1802.
          
          The application of the bank of Baltimore is of great importance. the consideration is very weighty that it is held by citizens while the stock of the US. bank is held in so great a proportion by foreigners. were the bank of the US. to swallow up the others & monopolize the whole banking business of the US., which the demands we furnish them with tend strongly to favor, we might, on a misunderstanding with a foreign power, be immensely embarrassed by any disaffection in that bank. it is certainly for the public good to keep all the banks competitors for our favors, by a judicious distribution of them, and thus to engage the individuals who belong to them in the support of the reformed order of things, or at least in an acquiescence under it. I suppose that on the condition of participating in the deposits, the banks would be willing to make such communications of their operations & the state of their affairs as might satisfy the Secy. of the Treasury of their stability. it is recommended to mr Gallatin to leave such an opening in his answer to this letter, as to leave us free to do hereafter what shall be adviseable on a broad view of all the banks in the different parts of the Union.
          P.S. if your information as to the intemperance of Thompson be not compleatly satisfactory, a mr Sibbald of that state of whom I made some enquiry, says he can procure good information from a person in town
        